DETAILED ACTION
Application Status
Amended claim 1, 4-9, 25-35, and new claim 36-41 are under examination. 
Claim 2, 3 and 10-24 are cancelled.
Claim 1, 4-9, 25-35 and 36-41 are rejected. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 4, 5, 6, 7, 8, 9 and 25-41 are rejected under 35 U.S.C. 103 as being unpatentable over Lewis et al. (US 2007/0037267 A1) and in view of Prevost et al. (US 8,093,023 B1) and Soong et al. (US 2011/0097770 A1) as evidenced by Krishnan et al. and Merriam Webster.
Regarding claim 1, 4, 7, 8, 25, 26, 36, 37, 38 and 39, Lewis et al. (Lewis) discloses a method of fractionating plant material as raw material to obtain distillers dried grain with increased levels (enhanced) of protein zein (prolamins) (‘267, [0002], [0035]). Lewis discloses the raw material is cereal With respect to claim 36 and 29, corn maize contains fat. 
Lewis discloses the method comprises grinding (milling) the raw material, corn (‘267, [0025], claim 7) and mixing with liquid (slurrying) (‘267, [0039]-[0041]) in saccharification (‘267, [0037]-[0038]). Lewis’s step of mixing the liquid (slurrying) is also considered a washing step of the raw material, corn to provide a slurry.  Lewis teaches the saccharification (protease treatment) includes adding protease to increase effectiveness of the method (‘267, [0081], claim 21 and 22).  
With respect to the limitation in claim 1, “…the protease is one or more selected from the group consisting of carboxyl protease, serine protease, metalloprotease and thiol protease…”, Lewis discloses the saccharification (protease treatment) includes adding the protease to increase effectiveness of the method (‘267, [0081], claim 21 and 22). Lewis does not explicitly disclose the protease is metalloprotease. 
However, Soong et al. (Soong) discloses a process of producing a fermentation product from starch containing material, (‘779, Abstract) which includes grains, corn (‘779, [0089]). Soong discloses treating milled starch-containing materials, corn (‘779, [0090]) with metallo protease (‘779, [0013], [0020]-[0021], claim 51) to boost fermentation rate and ethanol yield increased in the process (‘779, [0020]). Soong and Lewis are of the same field of endeavor of processing grain, corn in saccharifying and fermentation with the aid of protease in a production of ethanol. It would have been obvious to one of ordinary skill in the art to be motivated at the time of the filing of the claimed invention to employ Soong’s metallo protease in Lewis’ method to boost fermentation rate and ethanol yield increased in the process (‘779, [0020]) as taught by Soong. With respect to claim 4, the metallo protease is a fungal 
Modified Lewis does not explicitly discloses the saccharification (protease treatment) to hydrolyze at least a part of the β-prolamin, the γ-prolamin and the non-prolamin wherein by increasing an amount of the α-prolamins compared to the hydrolyzed part of the β-prolamin, the γ-prolamin and the non-prolamin; however, modified Lewis teaches similar components, corn, maize and metallo protease in the same manner as claimed, therefore it is expected modified Lewis’ process in the saccharification (protease treatment) to hydrolyze at least a part of the β-prolamin, the γ-prolamin and the non-prolamin as much as Applicants’.
Modified Lewis discloses the method comprising centrifugation (filtration) (‘267, [0086]]) including an embodiment of removing by size classification (‘267, [0087]) after the saccharification (protease treatment). Lewis does not explicitly the centrifugation (filtration) includes a difference in particle size to remove hydrolysate to obtain a crude product in which the α-prolamin is enriched.  
However, Prevost et al. (Prevost) discloses a method of fractionating and recovering value-added products from raw material, corn (‘023, col. 2, ln. 14-51), including various filtration steps to recover the value added by-product, wherein the value added by-product includes zein protein enriched product (‘023, col.3, ln. 18-23). Prevost teaches the filtration steps comprising filter sizes by ultrafiltration and filter membranes to separate zein corn protein from non-zein corn proteins (‘023, col. 8, ln. 16-67, col. 9, 1-20). With respect to the limitation in claim 1, wherein “… the filtration is performed by using a filtration pore size of 1 um - 80 um or a membrane filtration pore size of 10 nm - 10 um…”, Prevost teaches the filtration through a 0.1 – 10  micron membrane (‘023, Abstract), which corresponds to 100 nm to 10,000 nm. Prevost’s membrane filtration pore size range of 1 – 10 micron membrane (‘023, Abstract), which corresponds to 100 nm to 10,000 nm, overlaps the cited range of 10 nm - 10 um (10 nm to 10,000 nm). With respect to claim 7, Prevost’s membrane filtration pore size In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 
Lewis and Prevost are of the same field of endeavor of fractionating raw material, corn to obtain corn zein product. It would have been obvious to one of ordinary skill in the art to be motivated to using Prevost’s filtration steps comprising the filter sizes by the ultrafiltration and the filter membranes in Lewis’s method at the time of the filing of the claimed invention, to ensure separating the zein corn protein from the non-zein corn proteins as (‘023, col. 8, ln. 16-67, col. 9, 1-20) as taught by Prevost. 
Modified Lewis does not disclose a use organic solvents in the method. With respect to the limitation of “…washing…the crude product…” as recited, modified Lewis clearly teaches adding thin stillage which contains liquid in a format of syrup (‘267, [0089], [0094]) to the wet cake (crude product). Modified Lewis’ step of adding the syrup is considered a washing step to the wet cake (crude product); wherein washing as defined as to cover or daub lightly with or as if with an application of a thin liquid as evidenced by Merriam Webster (bullet 7a). 
Modified Lewis discloses the method comprising drying wet cake to obtain the distillers dried grain with increased levels (enhanced) of protein zein (prolamins) (‘267, [0089]-[0091], [0112]), wherein the drying step is considered a dewatering step. Modified Lewis’ distillers dried grain with increased levels (enhanced) of protein zein (prolamins) (‘267, [0002], [0035]) is a final protein product. 
 Regarding claim 5, 27 and 28
Regarding claim 6, 29, 30, 33, 34, 35, 40 and 41, modified Lewis discloses the saccharification (hydrolase treatment) (‘267, [0037]) is conducted under a pH of about 4.9 to about 5.3 (‘267, [0046]), which is in range with the cited range of pH 3.5 to 10.5. Modified Lewis discloses a temperature of about 25 to about 40°C (‘267, [0047]), which in range with the cited range of 20 -65°C. With respect to claim 6, 29, 40 and 41, Modified Lewis does not disclose a time period however it well in the preview of one of ordinary skill in the art to adjust a time period, including the cited time to ensure a complete reaction in modified Lewis’ process, absence a clear and convincing argument or evidence to the contrary. With respect to claim 34 and 35, which is depended upon claim 33, wherein metal ion or metal chelator is optionally as cited in claim 33; hence claim 34 and 35 are not a positive limitation.
Regarding claim 9, 31, and 32, modified Lewis discloses the method of adding alpha amylase, which is an acid fungal amylase (‘267, [0052]-[0053]), Aspergillus species during the saccharification (hydrolase treatment) (‘267, [0037]). 
Response to Arguments
Applicant's arguments filed 01/03/2022 have been fully considered but they are not persuasive. Applicants asserts “…None of Lewis, Soong, or Prevost start with a “raw material selected from the group consisting of corn gluten meal, corn endosperm fermented mash, and distiller’s grains,” as recited in claim 1.”
Applicant's remark has been fully considered but they are not persuasive. Lewis discloses the raw material is cereal grain including corn which also known as maize (‘267, [0011], [0033], claim 3 and 5) contains zein (prolamins) (‘267, [0119]) and corn fiber (non-prolamins). Lewis’ fractionated maize (corn) is expected to contain corn gluten meal (‘267, [0012]). Lewis’ corn, maize contains α-prolamins, β-prolamins, and γ-prolamins as evidenced by Krishnan et al. 
Applicant’s asserts “…[t]here is no way it can be “washed” before the reactions are conducted and the wet cake harvested. The step of adding liquid as a medium for fermentation cannot be conflated with a later washing step. Neither of Soong nor Prevost cure this mis-match…”.
Applicant's remarks have been fully considered but they are not persuasive.  Upon reviewing Lewis, the Examiner notes Lewis does teach another washing step in the method. With respect to the limitation of “…washing…the crude product…” as recited, modified Lewis clearly teaches adding thin stillage which contains liquid in a format of syrup (‘267, [0089], [0094]) to the wet cake (crude product). Modified Lewis’ step of adding the syrup is considered a washing step to the wet cake (crude product); wherein washing as defined as to cover or daub lightly with or as if with an application of a thin liquid as evidenced by Merriam Webster (bullet 7a). 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG THI YOO whose telephone number is (571)270-7093. The examiner can normally be reached M-F, 7AM to 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ERIK KASHNIKOW can be reached on (571)270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HONG T YOO/Primary Examiner, Art Unit 1792